Per Curiam:
By agreement of parties, trial by jury was dispensed with, and this case was submitted to the court below under the provisions of the act of April 22, 1874.
The only question presented by the specifications of error is whether the learned judge was right in refusing to allow defendant credit for $300 paid to Betsey Hoyt on November 12, 1881, for the purpose of obtaining her release. An examination of the learned judge’s findings of fact and conclusions of law has satisfied us that there was no error in rejecting -the evidence referred to in the first specification, nor in refusing to allow the credit which constitutes the' subject of complaint in the second specification of error.
Judgment affirmed.